     Case 3:19-cv-01736-S Document 25 Filed 03/03/20                  Page 1 of 2 PageID 67



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

EDDIE ESKRIDGE,                               §
                                              §
               Plaintiff,                     §     Civil Action No. 3:19-cv-01736-S
                                              §
               v.                             §
                                              §
SYNCHRONY BANK f/k/a CAPITAL                  §
RETAIL BANK,                                  §
                                              §
               Defendant.                     §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Steve Smith                                   /s/ Amy L. B. Ginsburg
  Steve Smith, Esq.                                 Amy L. B. Ginsburg, Esq.
  Reed Smith LLP                                    Kimmel & Silverman, P.C.
  2501 North Harwood Street                         30 East Butler Pike
  Suite 1700                                        Ambler, PA 19002
  Dallas, TX 75201                                  Phone: 215-540-8888
  Phone: 469-680-4247                               Fax: 215-540-8817
  Email: stevesmith@reedsmith.com                   Email: teamkimmel@creditlaw.com
  Attorney for the Defendant                        Attorney for Plaintiff

 Date: March 3, 2020                               Date: March 3, 2020



                                      BY THE COURT:



                                      _________________________
                                                              J.
    Case 3:19-cv-01736-S Document 25 Filed 03/03/20              Page 2 of 2 PageID 68




                              CERTIFICATE OF SERVICE

             I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

Steve Smith, Esq.
Reed Smith LLP
2501 North Harwood Street
Suite 1700
Dallas, TX 75201
Phone: 469-680-4247
Email: stevesmith@reedsmith.com
Attorney for the Defendant


Dated: March 3, 2020                      By: /s/ Amy L. B. Ginsburg
                                          Amy L. B. Ginsburg, Esq.
                                          Kimmel & Silverman, P.C.
                                          30 E. Butler Avenue
                                          Ambler, PA 19002
                                          Tel: 215-540-8888
                                          Fax: 215-540-8817
                                          Email: teamkimmel@creditlaw.com
                                          Attorney for Plaintiff
